Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION

Response to Amendment
The amendment filed on  has been received and claims 1-6, 8, 11-16, 39-42, 46-47, 49-53, and 66-74 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 66 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 66 recites the limitation "the insulator" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6, 8, 13, 16, 47, 53, 69, and 72-74 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sargent (WO2005095500).
As to Claims 1 and 73, Sargent (‘500) discloses a method of protecting a polymer from UV degradation, the method comprising: 

As to Claims 6 and 53, Sargent (‘500) discloses that the polymer substrate (10) comprises a polymer chosen from epoxies, polyurethanes, polyethylene, polypropylene, and silicones, or any combination thereof (see entire document, particularly p. 13 [0028]).
As to Claims 8 and 47, Sargent (‘500) discloses a method of protecting a polymer from UV degradation, the method comprising: 
impinging ultraviolet ("UV") radiation from an artificial UV source onto an interior object (see entire document, particularly Figures 1A-1D, pp. 20-21 [0049]), the interior object comprising: i) a polymer substrate (10); and ii) a continuous inorganic film on the polymer substrate (30), the continuous inorganic film (30) protecting the polymer  (10) from the ultraviolet radiation (see entire document, particularly p. 9 [0022], p. 10 [0023]), wherein the 
As to Claims 13 and 69, Sargent (‘500) discloses that the continuous inorganic film (30) covers at least 90% of a surface area of the interior object that is exposed to the UV radiation (see Figures 1A-1B).
As to Claims 16 and 72, the interior object of Sargent (‘500) (i.e. window – see p. 3 [0007]) is intrinsically positioned in any one of an aircraft, a spacecraft, a bus, a boat, a rail car, a recreational vehicle, and a building.
As to Claim 74, Sargent (‘500) discloses a method of protecting a polymer from UV degradation, the method comprising: 
impinging ultraviolet ("UV") radiation from an artificial UV source onto an interior object (see entire document, particularly Figures 1A-1D, pp. 20-21 [0049]), the interior object comprising: i) a polymer substrate (10); and ii) a continuous inorganic film on the polymer substrate (30), the continuous inorganic film (30) protecting the polymer substrate (10) from the ultraviolet radiation (see entire document, particularly p. 9 [0022], p. 10 [0023]), wherein the continuous inorganic film (30) is a continuous inorganic semiconductor film capable of having a bandgap that is greater than 3.1 eV and less than or equal to 6.9 eV, the continuous inorganic semiconductor film (30) being chosen from Group IV semiconductor films, Group II-VI semiconductors films, Group III-V semiconductor films, metal phosphide semiconductor films, metal nitride semiconductor films and metal sulfide semiconductor films (see entire document, .

Allowable Subject Matter
Claims 2-5, 11-12, 49-52, 67-68 and 70-71 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-15, 39-42, and 46 are allowed.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8, 11-16, 39-42, 46-47, 49-53, and 66-74 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/REGINA M YOO/            Primary Examiner, Art Unit 1799